DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-14 are directed to a process.  Claims 15-22 are directed to an apparatus.

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The abstract ideas are rules for playing a game. The following specific limitations in the claims under examination recite an abstract idea:  
Causing a selected one of a plurality of unlocked game elements to provide a function in a selected game level (e.g., claims 1, 15, and 22) 
	The above listed identified limitation falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
Receiving user input of a selected level and unlocked game elements (claims 1, 15, and 23, insignificant extra-solution activity); 
Selecting a plurality of game elements to be displayed (claims 1, 15, and 22, insignificant extra-solution activity);
Displaying a game board (claims 1, 15, and 22, insignificant extra-solution activity);
Claims 2, 3, 6-9, 12-14 and 16-21 include additional limitations that are similar to those limited above for claims 1, 15, and 22 (e.g., displaying, selecting, and storing, which are insignificant extra-solution activity) and defining features to a particular field (e.g., in claims 2, 7, and 12-14, 17, and 21). 
	Claims 4, 5, 10, 11, 16, 18, 19 include determining steps that are game rules (i.e., abstract idea as set forth above for claims 1, 15, and 22). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-22, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, select, and store in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 1 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 10-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0250574 to Kane in view of U.S. Patent Application Publication No. 2012/0270198 to Mika.  
With regard to claim 1, Kane discloses a method for providing a computer implemented game in a user device (e.g., see paragraph 73), the user device comprising at least one processor, a user interface and a display (e.g., see paragraph cell phone), the method comprising: receiving, by the at least one processor, from the user interface an input from a user selecting a level of the computer implemented game to play (e.g., see paragraph 48, wherein the user selects to play level 2), the selected game level having an associated goal associated with at least one of a game feature and a game mode (e.g., goal is to complete the level, in the game of Pac Man mentioned in Kane, the goal is to consume all of the power pellets); in response to selection of the level, selecting by the at least one processor, a plurality of unlocked game elements to be displayed on the display (e.g., see paragraphs 48 and 49, wherein the user collects an game item), the plurality of unlocked game elements being from a plurality of unlockable game elements which have been 
[claim 3] wherein each time a level of the computer implemented game is selected (e.g., see paragraphs 48 and 49), the method comprises selecting by the processor at least one unlocked game element of the plurality of unlocked game elements such that over a plurality of level selections, different ones of the plurality of unlocked game elements are selected to be displayed on the display (e.g., see paragraph 48 and 49); 
[claim 4] comprising determining by the at least one processor that an unlockable game element is to be unlocked responsive to previous play of the computer implemented game (e.g., see paragraph 49); 
[claim 5] comprising determining by the at least one processor that one or more requirements associated with unlocking of an unlockable game element have been satisfied and unlocking the respective unlockable game element (e.g., see paragraph 48, “the item associated with the second level game is an item collected in the first level game”);
claim 6] comprising selecting, by the processor, the unlocked game element from a plurality of unlocked game elements, the selection being dependent on a criteria associated with the unlocked game elements (e.g., see paragraphs 48 and 49); 
[claim 7] wherein the criteria comprises at least one of: which game element has been most recently unlocked (e.g., see paragraph 48); which game element has been most recently upgraded; which game element has the greatest effect on the selected game level; or which game element is recommended for the selected game level; 
[claim 8] comprising displaying, by the display, at least some of the unlockable game elements wherein the unlockable game elements which are at least one of unlocked and usable in the level are displayed in a visually distinct manner on the display (e.g., see paragraph 12, “displays the item to the player”);
[claim 10] comprising determining, by the at least one processor, for at least one unlockable game element current information for a range of levels associated with the unlockable game element; comparing, by the at least one processor, the current information to respective unlocking and/or upgrading information; and unlocking and/or upgrading, by the at least one processor, the game element if the current information exceeds the respective unlocking and/or upgrading information (e.g., see paragraphs 39, 48, and 49);
[claim 11] wherein the computer implemented game comprises a plurality of levels, the plurality of levels being divided into a plurality of sets, at least one unlockable element being associated with a respective set (e.g., see paragraph 126, describes actions within a level to gain a new unlockable element, eating a “power pill” to eat ghosts); 
claim 12] comprising at least one of unlocking and upgrading an unlockable game element, by the at least one processor, in response to game play of the user over a plurality of levels of the set associated with the unlockable game element (e.g., see paragraphs 48 and 49); 
[claim 13] comprising unlocking, by the at least one processor, an unlockable game element in one game level and using, by the at least one processor, the unlocked game element in another level (e.g., see paragraph 48); and
[claim 14] comprising using, by the at least one processor, the unlocked game element in one or more levels at least one of which: a user has previously played prior to the unlocking of the respective unlockable game element; and is subsequent to the level in which the game element has been unlocked (e.g., see paragraph 48).
Kane discloses all of recited features as set forth above but is silent regarding selecting a a game level from a plurality of game levels.  It appears from paragraph 48 that Kane’s game user can elect to play the next level after finishing the previous level (i.e., playing level two after completing level one). 
In the same field of endeavor, Mika teaches a method of implementing a video game wherein a game player selects a level from a plurality of levels (e.g., see paragraph 39; see also Fig. 4, step 316, “Select Level”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Kane with the ability for users to select a level among a plurality of levels as taught by Mika in order to apply a known technique (e.g., custom selection of playing level) to improve a similar game in the same way.  In this case, allowing a user to custom select the game level from a plurality of levels allows the user to an option to play 
 	Claims 15 and 17-22 are made obvious by Kane in view of Mika based on the same analysis as set forth above for claims 1, 3-8, and 10-14, which are similar in scope.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kane in view of Mika as applied to claims 1 and 15 above, and further in view of U.S. Patent Application Publication No. 2012/0315983 to Miller, IV (Miller).
With regard to claims 2 and 16, Kane fails to disclose the unlockable game elements are in the form of characters.  
	In the same field of endeavor, Miller teaches a method of implementing a video game wherein unlockable game elements are provided in the form of characters (e.g., see paragraph 50, “unlocked characters”.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Kane with the unlocked characters taught by Miller in order to substitute a known element for another to obtain predictable results.  Miller discloses that various types of game items may be unlockable including “unlocked levels, unlocked weapons, unlocked characters, etc.”) in paragraph 50.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kane and Mika as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2009/0124341 to Roach. 
Kane discloses all of the recited elements in combination with Mika, but is silent regarding replaying a level. 
Roach teaches a method of implement a video game by replaying a game level (e.g., see paragraph 171, “the game controller 101 could alternatively be configured to allow the player to replay previous levels of the game”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Kane with game level replay as taught by Roach in order to provide a known game play feature (replaying levels) that is used to attract new and return customers in a predictable way to similar games.  That is, providing a replay of a game level that a player found enjoyable will increase the overall enjoyment of the game for the player and thereby increase potential revenue for the game developer/operator. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715